DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-06-02 (herein referred to as the Reply) where claim(s) 1-18 are pending for consideration.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over various claim(s) of U.S. Patent No. US10911376 in view of CHANG_097 (US20160234097).
Claim(s) 1
The claims are unpatentable over claim(s) 1 of U.S. Patent No. US10911376 in view of CHANG_097 (US20160234097).
Instant claim 1 and claim 1 of U.S. Patent No. US10911376 are both directed to a stateful network packet processing system. With the exception of the last wherein clause (“wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch”), the limitations of instant claim 1 are also recited in claim 1 of U.S. Patent No. US10911376. In other words, instant claim 1 is a broader version of claim 1 of U.S. Patent No. US10911376 with the exception that instant claim 1 further requires “wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch.” However, this limitation is considered obvious in view of CHANG_097.
Claim 1 of U.S. Patent No. US10911376 does not explicitly teach
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch
However in a similar endeavor, CHANG_097 teaches 
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch SDN switch includes flow operations which includes flow table-based forwarding operations in a hardware pipeline (first forwarding pipeline) or a software pipeline (second forwarding pipeline). Implicitly for the flow forwarding operation to implemented, the operation occurs within the respective pipeline's capabilities <FIGs. 1,2; para. 0016-0030>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim 1 of U.S. Patent No. US10911376 with the embodiment(s) disclosed by CHANG_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques in which complicated flow table forwarding functions may be supported. See para. 0023.

Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over various claim(s) of U.S. Patent No. US10911376 in view of Zhu and CHANG_097 (US20160234097)

Claim(s) 9
Instant claim 9 and claim 10 of U.S. Patent No. US10911376 are both directed to a stateful network packet processing system. With the exception of the last two wherein clause (“wherein the first stateful stage and the second stateful stage are included in a software-defined networking ("SDN") switch, and” and “wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch”), the limitations of instant claim 9 are also recited in claim 10 of U.S. Patent No. US10911376. In other words, instant claim 9 is a version of claim 10 of U.S. Patent No. US10911376 with the exception that instant claim 9 further requires the two additional wherein clauses identified above. However, said limitations are considered obvious in view of Zhu and CHANG_097.
Claim 10 of U.S. Patent No. US10911376 does not explicitly teach
wherein the first stateful stage and the second stateful stage are included in a softwaredefined networking ("SDN") switch, and 
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch
However in a similar endeavor, Zhu teaches
	wherein the first stateful stage and the second stateful stage are included in a software-defined networking ("SDN") switch, and [See Title, Abstract, Introduction, Design @ first para.; “To address the above-mentioned challenges and requirements, we introduce an innovative Stateful Data Plane Abstraction (SDPA) to enable stateful processing in SDN data plane. A co-processing unit, Forwarding Processor (FP), is designed for SDN switches to manage state information through new instructions and state tables. “Concretely, we design a co-processing unit in SDN switches named Forwarding Processor (FP)…”]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim 10 of U.S. Patent No. US10911376 with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.
However in a similar endeavor, CHANG_097 teaches 
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch SDN switch includes flow operations which includes flow table-based forwarding operations in a hardware pipeline (first forwarding pipeline) or a software pipeline (second forwarding pipeline). Implicitly for the flow forwarding operation to implemented, the operation occurs within the respective pipeline's capabilities <FIGs. 1,2; para. 0016-0030>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim 10 of U.S. Patent No. US10911376 and Zhu with the embodiment(s) disclosed by CHANG_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques in which complicated flow table forwarding functions may be supported. See para. 0023.
Consequently, instant claim 9 is not patently distinct from Claim 10 of U.S. Patent No. US10911376 in view of Zhu and CHANG_097 and is therefore rejection under nonstatutory double patenting.
Claim(s) 3, 4, 5, 6, 7, 10-14
The following dependent claims are not patently distinct by in view of various dependent claims in U.S. Patent No. US10911376 in conjunction with the reasoning provided above for the claims in which they dependent upon. For the dependent claims, the corresponding anticipating claims have similar and/or identical limitations (i.e., copied text). In the cases where the claims at issue are not identical, they are not patentably distinct from each other because: the claim(s) at issue only differ by small grammatical nuances, sentence structure arrangement, use of patentably indistinguishable synonyms, and/or a combination thereof. The differences do not change the claim scope such that the claim(s) at issue are patentably distinct.

Claim in Instant Application US 17120336
Claim in U.S. Patent No. US10911376
3
1
4
2
5
3
6
4
7
5
10
11
11
1
12
1
13
7
14
8


Claim(s)  is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 9 of U.S. Patent No. US10911376 in view of Zhu, in view of CHANG_097 (US20160234097) and further view of FUJITA _477 (US20150326477)

Claim(s) 8
Instant claim 8 and claim 9 of U.S. Patent No. US10911376 are both directed to a stateful network packet processing system. With the exception of three wherein clauses:
wherein the first stateful stage and the second stateful stage are included in a software defined networking ("SDN") switch, and (from claim 1)
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch (from claim 1)
the low-priority entry being defined according to an order defined by OpenFlow priority attributes.
In other words, instant claim 8 is a narrower version of claim 9 of U.S. Patent No. US10911376 that requires the above identified wherein clauses. However, said limitations in the wherein clauses are considered obvious in view of Zhu, CHANG_097, and FUJITA_477.
Claim 9 of U.S. Patent No. US10911376 does not explicitly teach
wherein the first stateful stage and the second stateful stage are included in a softwaredefined networking ("SDN") switch, and 
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch
the low-priority entry being defined according to an order defined by OpenFlow priority attributes.
However in a similar endeavor, Zhu teaches
wherein the first stateful stage and the second stateful stage are included in a software-defined networking ("SDN") switch, and [See Title, Abstract, Introduction, Design @ first para.; “To address the above-mentioned challenges and requirements, we introduce an innovative Stateful Data Plane Abstraction (SDPA) to enable stateful processing in SDN data plane. A co-processing unit, Forwarding Processor (FP), is designed for SDN switches to manage state information through new instructions and state tables. “Concretely, we design a co-processing unit in SDN switches named Forwarding Processor (FP)…”]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim 9 of U.S. Patent No. US10911376 with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.
However in a similar endeavor, CHANG_097 teaches 
wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch SDN switch includes flow operations which includes flow table-based forwarding operations in a hardware pipeline (first forwarding pipeline) or a software pipeline (second forwarding pipeline). Implicitly for the flow forwarding operation to implemented, the operation occurs within the respective pipeline's capabilities <FIGs. 1,2; para. 0016-0030>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim 9 of U.S. Patent No. US10911376 and Zhu with the embodiment(s) disclosed by CHANG_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques in which complicated flow table forwarding functions may be supported. See para. 0023.
However in a similar endeavor, FUJITA _477 teaches 
the low-priority entry being defined according to an order defined by OpenFlow priority attributes.  Open flow entries can be arranged and held in order of priority. Accordingly, at least one entry can be "low" or "lower" relative to another entry < para. 0018-0021, 0035-0037>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Claim 9 of U.S. Patent No. US10911376, Zhu, and CHANG_097 with the embodiment(s) disclosed by FUJITA _477. One of ordinary skill in the art would have been motivated to make this modification in order to decrease sorting cost when recording a new flow entry in the packet processing apparatus <para. 0018, 0022>.
Consequently, instant claim 8 is not patently distinct from Claim 9 of U.S. Patent No. US10911376 in view of Zhu, CHANG_097, and FUJITA _477 is therefore rejection under nonstatutory double patenting.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cascone (NPL: “OpenState: platform-agnostic behavioral…” July 2015) in view of Zhu (NPL: “SPDA: Enhancing Stateful Forwarding for Software-Defined Networking,” 2015), and further view of CHANG_097 (US20160234097)
Claim(s) 1
Cascone teaches
a stateful network packet processing system comprising: [Switch including logic for implementing stateful architecture including the DDos Mitigation scheme for packet flows <FIGs. 1, 2; Introduction; Abstract; Application Examples>]
a first stateful stage including  [“stage 0” <FIGs. 2; Application Examples >]
a first state table and  [‘state table’ under ‘stage 0’ in FIG. 2  <FIGs. 2; Application Examples >]
a first finite state machine ("FSM") table; and  [‘flow table’ under ‘stage 0’ in FIG. 2 which includes finite entry corresponding to respective states and accordingly acts and functions in an equivalent manner as the claimed first FSM table <FIGs. 2; Application Examples >]
	a second stateful stage including  [“stage 1” <FIGs. 2; Application Examples >]
a second state table and  [‘state table’ under ‘stage 1’ in FIG. 2  <FIGs. 2; Application Examples >]
a second FSM table; [‘flow table’ under ‘stage 1’ in FIG. 2 which includes finite entry corresponding to respective states and accordingly acts and functions in an equivalent manner as the claimed second FSM table <FIGs. 2; Application Examples>]
	wherein the system is configured to perform a distribution operation that defines when a flow should be processed by either the first stateful stage or the second stateful stage or  by a combination of the first stateful stage and the second stateful stage,  [Logic for implementing the DDOS mitigation and failure recovery for incoming packet flows utilizing the two-stage system <FIGs. 2; Application Examples>]
	wherein at least one of the first FSM table or the second FSM table is extended with states and transitions that support the distribution operation,  [At ‘stage 0,’ flow table contains at least two rows – for example an initial row for ‘ip_dst=B, state = 0’ and subsequent ‘ip_dst=B, state = A.’ Accordingly the flow table is considered ‘extended’ with respect to an initial first row. Furthermore, the flow table is also considered ‘extended’ to support matching on state labels which is needed to implement the DDoS mitigation operations. Similar reasoning and rationale is applicable to the flow table of ‘stage 1’ where said table has multiple entries and rows. <FIG. 2; Openstate Features>]
Cascone does not explicitly teach
	wherein at least one of the first stateful stage or the second stateful stage is configured to execute an evaluation operation comprising executing the distribution operation, and 
	wherein the evaluation operation provides a criterion for moving a particular flow from one of the first stateful stage or the second stateful stage to a respective other stateful stage of the first stateful stage or the second stateful stage, 
	wherein the first stateful stage and the second stateful stage are included in a software-defined networking ("SDN") switch, and 
	wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch.
However in a similar endeavor, Zhu teaches
	wherein at least one of the first stateful stage or the second stateful stage is configured to execute an evaluation operation comprising executing the distribution operation, and wherein the evaluation operation provides a criterion for moving a particular flow from one of the first stateful stage or the second stateful stage to a respective other stateful stage of the first stateful stage or the second stateful stage, [FP forwards the flow/packets between application stages. Accordingly an initial application stage (e.g., App 1 of FIG. 2) includes logic for forwarding the packets/flow to the next stage (e.g., App 2) in accordance with the action tables. <FIG(s) 2; III: Design; C. State Manipulation>]
	wherein the first stateful stage and the second stateful stage are included in a software-defined networking ("SDN") switch, and [See Title, Abstract, Introduction, Design @ first para.; “To address the above-mentioned challenges and requirements, we introduce an innovative Stateful Data Plane Abstraction (SDPA) to enable stateful processing in SDN data plane. A co-processing unit, Forwarding Processor (FP), is designed for SDN switches to manage state information through new instructions and state tables. “Concretely, we design a co-processing unit in SDN switches named Forwarding Processor (FP)…”]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.
However in a similar endeavor, CHANG_097 teaches
	wherein the distribution operation is configured to operate within defined capabilities of at least one of a software pipeline or a hardware pipeline of the SDN switch. SDN switch includes flow operations which includes flow table-based forwarding operations in a hardware pipeline (first forwarding pipeline) or a software pipeline (second pipeline). Implicitly for the flow forwarding operation to implemented, the operation occurs within the respective pipeline's capabilities. <FIG(s). 1, 2; para. 0016-0030>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone and Zhu with the embodiment(s) disclosed by CHANG_097. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques in which complicated flow table forwarding functions may be supported. See para. 0023.
Claim(s) 11
Cascone teaches
wherein the evaluation operation translates an evaluation performed on flow and/or packet statistics into a binary variable. [In one interpretation, logic determines whether a packet is a first packet for a particular flow. Accordingly the determination corresponds to a YES/NO variable for whether the packet is or is not the first packet. In another interpretation, for each packet, logic determines whether the flow exceeds a rate (pps) and sets a DSCP field of the packet (set to ‘0’ or ‘1’) accordingly. <FIGs. 2 ; Section: Application Examples >]
Claim(s) 13
Cascone does not explicitly teach
wherein the first stateful stage and the second stateful stage are implemented by using two physically separated data paths that are linked with each other by an external connection.
However in a similar endeavor, Zhu teaches
wherein the first stateful stage and the second stateful stage are implemented by using two physically separated data paths that are linked with each other by an external connection. . [In one interpretation each application stage has respective path to an API (e.g, north bound API). The API is considered an external connection as it is an interface to external entities. <FIG(s) 2; III. Design, D. SPDA APIs>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.
Claim(s) 14
Cascone does not explicitly teach
comprising one or more supplemental stateful stages in addition to the first stateful stage and the second stateful stage.
However in a similar endeavor, Zhu teaches
comprising one or more supplemental stateful stages in addition to the first stateful stage and the second stateful stage. [There can be more than two applications stages (i.e., a third stage) in the SDPA architecture (e.g., application 1 to application j). <FIG(s) 2; III. Design>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.
Claim(s) 15
Cascone teaches
wherein the distribution operation is executed by the SDN switch independent from a central controller. [Logic for implementing failure recovery for incoming packet flows utilizing the two-stage system is executed independently from a controller “With OpenState, signaling can be performed using the same data packets, without the intervention of the controller.”<FIGs. 2; Abstract Application Examples>. In another interpretation the SDN switch executes said logic independently from, e.g., the current price of the S&P500 index]
Claim(s) 16
Cascone does not explicitly teach
wherein the SND switch executes an OpenFlow protocol, and 
the first stateful stage and the second stateful stage are part of at least one of the software pipeline or the hardware pipeline, which are comprised by at least one table pipeline in a data plane of the SDN switch.
However in a similar endeavor, Zhu teaches 
wherein the SND switch executes an OpenFlow protocol, and  [The invention SDN switch in accordance with an extended Openflow protocol. “We design and implement an extended OpenFlow protocol to support SDPA” <FIGs. 2 ; Section: Abstract, Introduction, Design, B: Extended OpenFlow Protocol >]
the first stateful stage and the second stateful stage are part of at least one of the software pipeline or the hardware pipeline, which are comprised by at least one table pipeline in a data plane of the SDN switch. [state processing module FP in switches to manipulate the state information in the data plane. FIG 2. FP distributing flow between AP1 and APj in data plane. The switch architecture was implemented in both hardware and software embodiments to demonstrate the feasibility of the disclosed proposals <FIGs. 2; Section: IV. IMPLEMENTATION OF SDPA SWITCH, SDPA Paradigm, B. SDPA Paradigm>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract. 


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Cascone (NPL: “OpenState: platform-agnostic behavioral…” July 2015) in view of Zhu (NPL: “SPDA: Enhancing Stateful Forwarding for Software-Defined Networking,” 2015), in view of CHANG_097 (US20160234097), and further view of Kumar_235 (US20050226235)
Claim(s) 2
Cascone does not explicitly teach
wherein the first stateful stage and the second stateful stage are implemented in different technologies.
However in a similar endeavor, Kumar_235 teaches
	wherein the first stateful stage and the second stateful stage are implemented in different technologies. In a two stage packet processing system, one stage is implemented in hardware stage and the other stage is implemented in software. Hardware and software are considered different types of technology. <FIG(s). 2, 22, 6, 7; para. 0008, 0010, 0049, 0052, 0059-0060, 0073-0077, 0114, 0135-0136>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone, Zhu and CHANG_097 with the embodiment(s) disclosed by Kumar_235. One of ordinary skill in the art would have been motivated to make this modification in order to keep pace with advances in link speeds as well as growth in classification database sizes, and packet classification can be the bottleneck in routers supporting high speed links. See para. 0011.

Claim(s) 3
Cascone does not explicitly teach
wherein the first stateful stage is implemented in hardware as a hardware stateful stage and 
	wherein the first state table is a hardware state table ("HST") and 
	wherein the first FSM table is a hardware FSM table ("HFSMT"), and 
	wherein the second stateful stage is implemented in software as a software stateful stage and 
	wherein the second state table is a software state table ("SST") and 
	wherein the second FSM table is a software FSM table ("SFSMT").
However in a similar endeavor, Zhu teaches
	wherein the first FSM table is a hardware FSM table ("HFSMT"), and  [Two stage SPDA architecture includes each staging have three tables (ST, STT, AT). Either one of the STT and ACT functions and acts in accordance with a FSM table as both tables include information that species state transitions and state actions <FIGs. 2, 5; Abstract, Design: Section C >.  In one embodiment the architecture is implemented as hardware and therefore the disclosed stages architecture are considered to be a hardware type <FIG. 5; Section IV Section B-D>]
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone with the embodiment(s) disclosed by Zhu. One of ordinary skill in the art would have been motivated to make this “modification” in order to improve the forwarding efficiency with manageable processing overhead for those applications that need stateful forwarding. See Abstract.
However in a similar endeavor, Kumar_235 teaches
wherein the first stateful stage is implemented in hardware as a hardware stateful stage and  In a two stage packet processing system, a hardware stage is implemented as hardware (e.g. in ternary CAM) <FIG(s). 2, 22; para. 0008, 0010, 0052, 0059-0060, 0075, 0114, 0135>.
	wherein the first state table is a hardware state table ("HST") and  Hardware stage includes a data structure that includes multiple rows and columns which functions as a table (e.g., structure 1700). Data structure includes transport level information, actions, and priority level, all of which can be considered state information. Accordingly the data structure functions and acts in an equivalent manner as the claimed HST. <FIG(s). 17; para. 0112-0113>.
	wherein the second stateful stage is implemented in software as a software stateful stage and  In a two stage packet processing system, a software stage is implemented in executable software stored in memory including DRAM. <FIG(s). 2, 22; para. 0052, 0060, 0074, 0076, 0135-0136>.
	wherein the second state table is a software state table ("SST") and wherein the second FSM table is a software FSM table ("SFSMT"). Software stage includes a LPM table and forwarding table. LPM table includes look up data structure entries that correspond to destination and filtering for the packet, which is considered to be states. Accordingly the LPM table functions and acts in an equivalent manner as the claimed SST.  Forwarding table includes finite entries corresponding to information derived from the LPM table in order to determine appropriate filters.. Accordingly the forwarding  table functions and acts in an equivalent manner as the claimed SFSMT. <FIG(s). 14, 15, 16A, 16B, 20A, 20B; para. 0105-0108, 0110-0111, 0122-0124>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone, Zhu and CHANG_097 with the embodiment(s) disclosed by Kumar_235. One of ordinary skill in the art would have been motivated to make this modification in order to keep pace with advances in link speeds as well as growth in classification database sizes, and packet classification can be the bottleneck in routers supporting high speed links. See para. 0011.
Claim(s) 4
Cascone does not explicitly teach
wherein the hardware stateful stage is implemented as a Ternary Content-Addressable Memory ("TCAM") memory-based stage.
However in a similar endeavor, Kumar_235 teaches
	wherein the hardware stateful stage is implemented as a Ternary Content-Addressable Memory ("TCAM") memory-based stage. In a two stage packet processing systems, the a hardware stage is implemented in ternary CAM <FIG(s). 2; para. 0008, 0010, 0052, 0059-0060, 0075, 0114>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone, Zhu and CHANG_097 with the embodiment(s) disclosed by Kumar_235. One of ordinary skill in the art would have been motivated to make this modification in order to keep pace with advances in link speeds as well as growth in classification database sizes, and packet classification can be the bottleneck in routers supporting high speed links. See para. 0011.
Claim(s) 5
Cascone does not explicitly teach
wherein the software stateful stage is implemented as a combination of a general-purpose processor with a dynamic random-access memory ("DRAM").
However in a similar endeavor, Kumar_235 teaches
wherein the software stateful stage is implemented as a combination of a general-purpose processor with a dynamic random-access memory ("DRAM"). In a two stage packet processing systems, a software stage is implemented in processor executable software stored in memory including DRAM. <FIG(s). 2, 22; para. 0052, 0060, 0074, 0076, 0135>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone, Zhu and CHANG_097 with the embodiment(s) disclosed by Kumar_235. One of ordinary skill in the art would have been motivated to make this modification in order to keep pace with advances in link speeds as well as growth in classification database sizes, and packet classification can be the bottleneck in routers supporting high speed links. See para. 0011.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Cascone, Zhu and CHANG_097 with the embodiment(s) disclosed by Kumar_235. One of ordinary skill in the art would have been motivated to make this modification in order to keep pace with advances in link speeds as well as growth in classification database sizes, and packet classification can be the bottleneck in routers supporting high speed links. See para. 0011.
Claim(s) 6
Cascone teaches
wherein each of the first stateful stage and the second stateful stage is configured to derive from a network packet's header a particular value that represents a key for the match fields of the state tables. [State table of each stage includes a column for key entries for matching a key of an incoming packet. Embodiments include a key extractor to extra the packet’s key from its header <FIGs. 2; Openstate features>]
Claim(s) 7
Cascone teaches
wherein each of the first stateful stage and the second stateful stage is further configured to pass the particular value together with information on a state associated to the network packet in the respective one of the first FSM table or the second FSM table to a respective one of the first state table or the second state table. [Disclosed is a "key extractor ... used to query the state table", shown also in Fig.1; since, Fig.2 exhibits two stages, two such key extractor modules are considered to be disclosed; Fig.1 furthermore shows passing packet header and state information from the state table to the flow table (taken as the claimed FSM table). <FIGs. 1-2 ; Section: Openstate features>]

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHANG_097 (US20160234097) in view of Cascone (NPL: “OpenState: platform-agnostic behavioral…” July 2015)
Claim(s) 17
CHANG_097 teaches
	a table pipeline comprising a software pipeline and a hardware pipeline,  SDN switch includes flow operations which includes flow table-based forwarding operations in a hardware pipeline (first forwarding pipeline) or a software pipeline (second pipeline).  <FIG(s). 1, 2, 3, 5; para. 0016-0037>.
wherein the SDN switch is configured to perform a distribution operation that defines when a flow should be processed by either the first stateful stage or the second stateful stage or by a combination of the first stateful stage and the second stateful stage, a combination of the first stateful stage and the second stateful stage, Flow is forwarded between the first forwarding pipeline, the second forwarding pipeline, and a combination of both. <FIG(s). 3, 4, 5, 6, 7; para. 0032-0065>.
	wherein at least one of the first FSM table or the second FSM table is extended with states and transitions that support the distribution operation, Flow table and flow table entries are dynamically added/updated and implemented in first forwarding pipeline and second forwarding pipeline that causes the pipelines to forward packets in a particular manner. <FIG(s). 3, 4, 5; para. 0026, 0031-0051>.
	wherein at least one of the first stateful stage or the second stateful stage is configured to execute an evaluation operation comprising executing the distribution operation, and  Flow is forwarded between the first forwarding pipeline and the second forwarding pipeline. The forwarding between the first and second forwarding pipeline is based on the criteria of a match of a packet of the flow with respect to entries in a flow table and/or pipeline information found in the packet. <FIG(s). 3, 4, 5; para. 0026, 0031-0047, 0051>.
	wherein the evaluation operation provides a criterion for moving a particular flow from one of the first stateful stage or the second stateful stage to a respective other stateful stage of the first stateful stage or the second stateful stage,  Flow is forwarded between the first forwarding pipeline and the second forwarding pipeline. For example, see FIG. 3 where flow table i of first forwarding pipeline dictates the flow is forwarded to flow table i of second forwarding pipeline. In another examine pipeline information included in a packet is evaluated to determine how to forward the packet. <FIG(s). 3, 4, 5, 6, 7; para. 0032-0065>.
	wherein the distribution operation is configured to operate within the table pipeline. The flow distribution operates between the first forwarding pipeline and the second forwarding pipeline <FIG(s). 3, 4, 5, 6, 7; para. 0032-0065>.
As discussed above, CHANG_097 teaches a second forwarding pipeline that is a software pipeline and a first forwarding pipeline that is a hardware pipeline. However, CHANG_097 does not teach that both disclosed forwarding pipelines include a respective stateful stage including a state table and finite state machine. That is, 
CHANG_097 does not explicitly teach
	a first pipeline comprising 
a first stateful stage including 
a first state table and 
first finite state machine (“FSM”), and
	a second pipeline comprising 
a second stateful stage including 
a second state table and 
a second FSM table,
However in a similar endeavor, Cascone teaches
	a first pipeline comprising “stage 0” <FIGs. 2; Application Examples >
a first stateful stage including 
a first state table and ‘state table’ under ‘stage 0’ in FIG. 2 <FIGs. 2; Application Examples> 
first finite state machine (“FSM”), and ‘flow table’ under ‘stage 0’ in FIG. 2 which includes finite entry corresponding to respective states and accordingly acts and functions in an equivalent manner as the claimed first FSM table <FIGs. 2; Application Examples >
	a second pipeline comprising “stage 1” <FIGs. 2; Application Examples >
a second stateful stage including 
a second state table and ‘state table’ under ‘stage 1’ in FIG. 2 <FIGs. 2; Application Examples >
a second FSM table, ‘flow table’ under ‘stage 1’ in FIG. 2 which includes finite entry corresponding to respective states and accordingly acts and functions in an equivalent manner as the claimed second FSM table <FIGs. 2; Application Examples>
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHANG_097 with the embodiment(s) disclosed by Cascone. One of ordinary skill in the art would have been motivated to make this modification in order to provide the advantages of OpenFlow, such as  lowering operating expenses and  fewer errors and less network downtime because it enables automated configuration of the network and reduces manual configuration <Introduction>

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over CHANG_097 (US20160234097) in view of Cascone (NPL: “OpenState: platform-agnostic behavioral…” July 2015), in view of Zhu (NPL: “SPDA: Enhancing Stateful Forwarding for Software-Defined Networking,” 2015), and further view of Kumar_235 (US20050226235)
Claim(s) 18
CHANG_097 teaches
wherein the first stateful stage is implemented in hardware as a hardware stateful stage and wherein the second stateful stage is implemented in software as a software stateful stage and SDN switch includes flow operations which includes flow table-based forwarding operations in a hardware pipeline (first forwarding pipeline) or a software pipeline (second pipeline).  <FIG(s). 1, 2, 3, 5; para. 0016-0037>.

CHANG_097 does not explicitly teach
wherein the first state table is a hardware state table ("HST") and 
wherein the first FSM table is a hardware FSM table ("HFSMT"), and 
wherein the second state table is a software state table ("SST") and 
wherein the second FSM table is a software FSM table ("SFSMT").
However in a similar endeavor, Zhu teaches
	wherein the first FSM table is a hardware FSM table ("HFSMT"), and  [Two stage SPDA architecture includes each staging have three tables (ST, STT, AT). Either one of the STT and ACT functions and acts in accordance with a FSM table as both tables include information that species state transitions and state actions <FIGs. 2, 5; Abstract, Design: Section C >.  In one embodiment the architecture is implemented as hardware and therefore the disclosed stages architecture are considered to be a hardware type <FIG. 5; Section IV Section B-D>]
However in a similar endeavor, Kumar_235 teaches
wherein the first stateful stage is implemented in hardware as a hardware stateful stage and  In a two stage packet processing system, a hardware stage is implemented as hardware (e.g. in ternary CAM) <FIG(s). 2, 22; para. 0008, 0010, 0052, 0059-0060, 0075, 0114, 0135>.
	wherein the first state table is a hardware state table ("HST") and  Hardware stage includes a data structure that includes multiple rows and columns which functions as a table (e.g., structure 1700). Data structure includes transport level information, actions, and priority level, all of which can be considered state information. Accordingly the data structure functions and acts in an equivalent manner as the claimed HST. <FIG(s). 17; para. 0112-0113>.
	wherein the second stateful stage is implemented in software as a software stateful stage and  In a two stage packet processing system, a software stage is implemented in executable software stored in memory including DRAM. <FIG(s). 2, 22; para. 0052, 0060, 0074, 0076, 0135-0136>.
	wherein the second state table is a software state table ("SST") and wherein the second FSM table is a software FSM table ("SFSMT"). Software stage includes a LPM table and forwarding table. LPM table includes look up data structure entries that correspond to destination and filtering for the packet, which is considered to be states. Accordingly the LPM table functions and acts in an equivalent manner as the claimed SST.  Forwarding table includes finite entries corresponding to information derived from the LPM table in order to determine appropriate filters.. Accordingly the forwarding  table functions and acts in an equivalent manner as the claimed SFSMT. <FIG(s). 14, 15, 16A, 16B, 20A, 20B; para. 0105-0108, 0110-0111, 0122-0124>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by CHANG_097, Cascone and Zhu with the embodiment(s) disclosed by Kumar_235. One of ordinary skill in the art would have been motivated to make this modification in order to keep pace with advances in link speeds as well as growth in classification database sizes, and packet classification can be the bottleneck in routers supporting high speed links. See para. 0011.

Allowable Subject Matter
Claim(s)  is/are indicated as having allowable subject matter over the prior art but rejected to herein.
Claim(s) 8, 9, 10, 12
The claim(s) include allowable subject matter with respect to the prior art and would be allowable if:
 (i) Rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(ii) Amended to overcome other non-prior art rejections and/or objections presented herein (e.g., 35 USC 112 and 101 rejections), including rejections/objections directed to base and intervening claims.
(iii) In cases where claim limitations were unclear/indefinite and the Examiner indicated what he/she thought what the limitations attempted to convey, any clarifying amendments would need to be commensurate with the Examiner’s interpretation.

Response to Arguments
The following arguments in the Reply have been fully considered but they are not persuasive:
Double Patenting: 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Prior Art:
The reply argues that Zhu’s App1 and App 2 are not executed by the stateful stages and suggests that they are executed in the control plane citing “[w]hen an application requires stateful processing, the controller informs the FP to initiate corresponding state tables ...“ 
Regardless of whether the App 1 to App J reside in the control plane or the forwarding processor is a moot point. The FP of the SDPA FP forwards the flow/packets between “application stages” in accordance with application requirements. As shown in FIG. 2 in bottom half within the data plane portion at the FP where there is a first stage associated with App 1 making the decision to forward the packet to a second stage associated with App 2. This is the functionality that anticipated the claims. It appears the Applicant’s representative got confused with “application stages” and the actual applications.

    PNG
    media_image1.png
    666
    872
    media_image1.png
    Greyscale

 
With regards to the Reply’s argument that person of ordinary skill in the art would not have modified the combination of Cascone and Zhu proposed modification would change the principle of operation of at least Zhu, the arguments are not persuasive.  First, the argument that “giving up at least some of the control of Zhu’s controller” would chance the principle operation of Zhu is not persuasive.  It is well known that a controller can be implemented in a distributed manner among several entities. This does not teach away. Second, the Reply erroneously applies the criteria of MPEP 214.01 (IV) ("If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious."). The prior art being modified is Cascone (i.e., Cascone modified by Zhu). The Reply erroneously provides arguments for Zhu modified by Cascone. 
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.


Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415